; |

B ;
_ Case 2:19-cv-00193-TBM-MTP Document 164 Filed 01/28/21 Page 1 of 3 ©

     
  
    

SOUTHERN DISTRICT OF MISSISSIPPI ]
FILED

JAN 28 2021

ARTHUR JGHPISTON

 

 

 

 

BY

 

DEPUTY

 

 

“ We de wat wishes Reconrberct“”

 

CA: 2:19 ey o193 =

 

 

 

 

 

 

 

 

 

 

 

EL —_ Ravaglllec., et cc hl: “Z

 

 

 

 

YA Yerethied AfAcbavt, Plepse note , We do not
Consent, the Atkempt-e Reconshencts Disifhrémed.

 

We dn mnt. wish tp Reaparberct unless each ef us

 

 

explicitly bieenits via. Notoxeed Tuditludliced

 

Age7eement, Linited Aud Kesteicted as Sted“

 

|| = or. Dust Recertedk your Pree ee

 

 

the Couiet essenseially tps

| On 02 About A/hof24 ve keceised An) olen Reon |

 

 

 

 

a Receat a S0-cnlled’Bemch Taial,

 

6. Te Not have 8 '7™ Amendment-Commms (feo

 

—__-benl By Siuey under -the Rube's P Commo

 

Law be Gupenitteed by the Bille Ratt”

iz Sones ¢. Te leet have owe Countter-lain, Abillenge ee

 

tothe Aueds Tueishictan, aud Deb le

 

 

 

Pana tt

Nobea ¢ Request hoe errbey oP J udg meat
— bhawored.

d. Te wet have our Act! (8'7l" Cul Aahts

 

|| Foverenmenst fofticens, Agents WS, abhoes| Cp-
CR Ray Chea fofacas ee ee ee a

 

ee Fe) TST or ee ae
See Magisteale ASsec Aid wrt owe urteeest

 

 
Case 2:19-cv-00193-TBM-MTP Document 164 Filed 01/28/21 Page 2 of 3 ~

 

 

 

 

 

 

 

 

 

 

 

 

J fom |b eo ¥
al Unless ad wohl Such abme asSheol freezes
over, thrwls, teeezes over, thawls Recezes aver
863 Qurad- Zcleba)-bmes thetowe Age obligated fe nccepe cua
____|\Such Cnaages in-teem's of our’ Ail Ka@his "Que Feowss
NW Cunemibee 5 we Do pet Coaisent, shill evo Consent aud
|| Must. Respectilly (asa youtclboc,se- opt ott! a
all We Be nest wishes Recowhenct, Fem SO

- ____||Presenstmenit: Dacumonits | YOu pthempt-~to aRen New

 

 

 

\erem's ful Conudicteen +, we Ask thir you Conse + Des cit ms
the Falbek Agrcement- thee i ews p DBL RecorRA ea

 

 

Vie Liniueesad. suppached by the Eerlliig, enthigo-

 

 

 

Allo, UALA sud. eheliechbla Ady lititiad ~CoMMece y- Flee

 

 

Keenients Shall Ketltten) WweRee

 

 

Se Sapa ie es ——

 

 

 

Le

| We Arake you hie a seheditle Apes bility ADs bee

 

Teel Ay Competent Neheef, POE die Has ———

 

— levee, stich atime Afb ate pce engi Di Cpicllenpe |
Judicrel * R pe pores ‘ Sos eee

 

 

 

 

nde fcceeds Lng Fe Lhe. hitless Pr Nvie feocess unde Wa

ne Bil el Kghds, Aatt sted hese Steuctuicnt scuts teldleessedy

 

 

Ss Soon Mt bassible, Lb alle jit, Vip Eiiveteroy, Skee dena sad Ml

 

zr. Llense lerse apie 17) ate

 

 

_-We De Ask Huet Le Catiet- Shop (gore ng etre Ril

 

 

 

oP R. a woe “ Due feocess Secured Aud CGuaitteedA 4 a ere
People of? the Unitid SGs/ Avd. Mote’ ZrSeRv

 

 

ae Sends b\the United Sales we De cot wal 2 Such

 

(werthe< hep Rex, Leal, Oytycl az LLifli tA Lo sapUl- PE

 

em hliznablofhralcnibte 72 LULL [GEV LUAWE. i

 

 

 

 

 

The. Cha Le the Seeisdetey curses /Kettibuls

 

feopen, tenely, pod hi A Lb Ak gli Like fenve

 

 

Such Mt Ly Lede oR hse cite fe Metthen (s Accep bible by Lib.

 

 

 

 
* Case 2:19-cv-00193-TBM-MTP Document 164 Filed 01/28/21 Page of 3 ~

 

S Dudsé. al Knowledge; holds-that- tacts 4 Concluseen

 

 

oP Lau. A Hope Respen'se, hid Siice Weeds, Soatene-

 

e cites fee Wat iw Ge Crustturkeny & Hho Sip-

 

Keme law), we aill weet Cueey Act the Coupt Sy

 

hep Lith

 

 

 

Rennuyfllac, L has Respenided ts Notice hurlpvhel eptead,

 

Ave DRS poo » Seu, plied 2 Lepally fhecaptable Crphror), whieh eg mee

 

dikes. Sheikeing cach ppoie pebinnisthatDel netcornply Liith

 

Accepted Standneds

 

 

Siaice No State may liceuse Lhe Peackée Plaw, ao, fpv-

 

ees, bas Danie (2), See by Wpunnta & be Lcenkad Liv Cues

 

5 Le leno prenctrec lie, “Pho FeAckrea ah Liew 8 net

 

 

  

a tbee do Shite Canoe! Caideripiey Mewetile ts has been ad

 

: yee, LO

pt Lele tte te tel lta ha racic
Lipo ALE of D t10 Ohl 11k fpege on psec
pert 2A tho licensee torchie lary 0s legnl + Teaallag

 
 

 

 

 

 

Tho foeranentavlb 48 based lely a tke

 

frets, Nertts, preuth Aull he CK gh doth Lined

 

| Shates Gushibochen,02 Lstics Gxtablihment-cthe nil as

 

(peach onl Lis Ja.12, 202 & hedg

Shales. Ts webvesseel by ench othe Meee nentiusved aud eee ia
pe eee ned, Yeheuah avd his belecrad Sol Teas %
| hot Whisk Ls Lye Under. PEALE cle

 

 

 

< ee <

 

 

 

 

a Keeow © = ee ee

 

5): Kreck Gibbs = a

 

Sf: llwele Chea a Te ee ee ce

 

= sate E/ a te tng acme tsi

ee = - =): Swidy Coulethe Se ee
; tee = ——- Stktanm fecbitentem Hecnnindons er i

 

 
